Citation Nr: 0707473	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for a 
right eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDING OF FACT

The veteran has no active pathology.  The veteran's healed 
corneal scar does not cause impairment of visual acuity.  


CONCLUSION OF LAW

The criteria for a compensable rating for a right eye 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.84a, 
Diagnostic Code (DC) 6099-6017 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right eye disability, a healed 
nebula of the right cornea, currently assigned a 
noncompensable rating by analogy under DC 6099-6017, chronic 
trachomatous conjunctivitis.  38 C.F.R. § 4.84a.  

Under DC 6017, a noncompensable rating is warranted for 
healed conjunctivitis.  The rater is instructed to rate on 
residuals, and if there are none, to assign a noncompensable 
evaluation.  A 30 percent rating is warranted for active 
conjunctivitis.  The rater is instructed to rate for 
impairment of visual acuity.  The minimum rating for active 
pathology is also 30 percent.  

In April 2005, Dr. J. A., the veteran's private physician, 
submitted a letter to VA.  Dr. J. A. stated that the veteran 
had cataracts secondary to his age.  Such a fact provides 
slight evidence against this claim as it indicates an eye 
disorder that has no relationship to service.  The veteran's 
vision was corrected to 20/40 in one eye and 20/20 in the 
other eye.  The doctor's letter did not specify which reading 
was for the right or left eyes.  

In February 2003, the veteran underwent a VA eye examination.  
The veteran's uncorrected vision in his right eye was 20/50.  
His corrected vision in his right eye was 20/25 (far) and 
20/20 (near).  He did not have diplopia or a visual field 
deficit.  The examiner concluded that there was evidence of a 
right corneal scar due to old trauma during service.  It 
partially interfered with the visual axis.  However, the 
examiner concluded that the corneal scar did not interfere 
with the veteran's vision, providing more evidence against 
this claim.  

There are no other medical records that address the veteran's 
right eye disability and no evidence of record that the 
veteran's service-connected right eye disability caused his 
impairment of visual acuity.  

The Board finds that Dr. J. A.'s letter and the VA 
examination provide evidence against an increased rating.  
The corneal scar does not interfere with the veteran's visual 
acuity and Dr. J. A. attributed the veteran's cataracts to 
age, not to his disability.  Therefore, a compensable 
evaluation cannot be assigned.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's right eye disability does not more closely 
approximate a compensable rating.  38 C.F.R.  § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in January 2003 the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the January 2003 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

A compensable disability evaluation for a right eye 
disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


